Title: To John Adams from Robert Treat Paine, 27 July 1799
From: Paine, Robert Treat
To: Adams, John



May it please your Excellency!
Boston; July 27th: 1799

The enclosed Oration I have taken the liberty to inscribe to “the man, whom his country loves & honors, because he loves & honors his country,” in the hope (perhaps a presumptuous one,) that, as it was written in a period too circumscribed to acquire a correct knowledge of documents, & printed in a manner too hasty to permit revision either of style or sentiment, it may escape censure from the purity of its intention, although it cannot aspire to praise from the polish of its execution. Should the former only be its fate, I confess it would be honored beyond its merits; & yet it would vainly covet a distinction of no ordinary grade, in justice to the occasion, which originated it. To your Excellency I trust it is unnecessary to demonstrate, that the late Celebration of our political disconnection with France was not dictated by the presumptuous ambition of biassing the opinions, or directing the Councils of our Rulers;—but, that it was exclusively intended as a fervent & sincere expression of the public sympathy in the most important assertion of our national character, since the act which announced our national Independence.
That the public spirit of the Young men of Boston, by their loyalty to principle, their allegiance to country, & their devotion to government, will prove them worthy of the rights they inherit from their high-minded ancestors:—
That the good sense of your fellow-citizens at large may be seriously convinced, that, in the political, as in the physical world, “it is the bright day, that brings forth the adder”; and that, therefore, if they would enjoy the beams of Liberty, they must encounter the stings of Faction:—and,
That your magnanimous & scientific administration may repair and perfect the now collapsing system of human polity, & be crowned with the successful completion of its uniform Object—the glory and happiness of your Country;—are the confident hopes, and the heartfelt prayers, of / an obedient, / and grateful, / Citizen,
Thos: Paine